DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	This non-final rejection is issued in response to applicant’s claim set received 08/14/2019.  Currently, claims 1-20 are pending.
Election/Restrictions
It is noted that the claims as presented are directed to a product and method of using the product.  As currently presented, the method of using the product and its examination in conjunction with the product does not represent a serious burden at this time; therefore, no restriction is required.  However, if subsequent amendments to the claims result in diverging subject matter and searches between the claimed inventions, the examiner reserves the right to restrict at that time.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 4, 6-13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-7, 9-11, 14-20, 22, 31, 34 of U.S. Patent No. 9,452,008. Although the claims at issue are not identical, they are not the currently examined claims are fully anticipated by the reference claims; the same limitations are presented in different combinations and/or order.  A claim matching table is presented below.
16/540272 claims
US 9,452,008 claims
1
1
2
2
4
4-7
6
18
7
14-15
8
16
9
34
10
9-10
11
11
12
17-18
13
18
15
20
16
16
17
1
18
1
19
22
20
11, 31



s 1-4, 6-12, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-9,  of U.S. Patent No. 10,420,601. Although the claims at issue are not identical, they are not patentably distinct from each other because the currently examined claims are fully anticipated by the reference claims; the same limitations are presented in different combinations and/or order.  A claim matching table is presented below.
16/540272 claims
US 10,420,601 claims
1
1-2
2
2
3
1
4
4-7
6
18
7
14-15
8
16
9
34
10
8-9
11
11
12
17-18
15
20
16
21
17
1
18
2
19
25

34


Claim Interpretation
It is noted that claim 1 requires the temperature sensor “for measuring the temperature of an electrically conductive fluid”.  Claim 5 further requires the temperature sensor is “configured to preferentially indicate a temperature of a surrounding tissue more so than the energy generated by the active and return electrodes”.  It is noted that some prior art patents (including US 2003/0144656 to Ocel, cited below) describe the electrically conductive fluid as having a different temperature than the tissue (last sentence of paragraph [0062]); however, applicant’s specification states “the temperature of the fluid is indicative of the temperature of the surrounding tissue or joint space” ([0012] of specification), thus the examiner interprets the limitation in light of applicant’s specification. Therefore, when the temperature measures the electrically conductive fluid, nothing more appears to be required to indicate the temperature of the surrounding tissue.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1, 4, 7-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2003/0144656 to Ocel et al.
Regarding claim 1, Ocel discloses an arthroscopic system (10, [0055] can be used arthroscopically) for treating tissue at a target site within a patient joint space ([0055] can be in the knee) comprising: a tubular body (22) having a distal end (42), a distal edge surface (44) and a proximal end (40), and a temperature sensor disposed on the distal end ([0062] temperature sensor located in the distal section 42).
In varying embodiments, Ocel locates the temperate sensor at the distal edge surface (for example, 192 of figure 10C) and in other embodiments spaced away from the distal edge surface (192 of figure 10A).  See [0065] Ocel further discloses the temperature sensor can be used for measuring the temperature of an electrically conductive fluid 
At the time of applicant’s invention, it would have been obvious to space the temperature sensor away from the distal edge surface for the advantage of placing the sensor in a location based upon what is being measured/monitored (the fluid, the device itself, or the tissue), as taught by Ocel.  It further would be advantageous to electrically and thermally insulate the sensor for the advantage of preventing interference of the sensor.  
Regarding claim 4, Ocel discloses the temperature sensor as a thermocouple [0062].
Regarding claim 7, Ocel discloses wherein the tubular body defines a fluid transport element operatively coupled to a fluid pump operable to regulate fluid outflow from the target site. ([0047] Fluid source includes or is connected to fluid pump, can comprises one or more orifices or fluid regulators, valves, conduits, tubes to control flow rates.)
Regarding claim 8, Ocel discloses wherein the pump regulates the fluid outflow in order to maintain the temperature of the electrically conductive fluid below a predetermined level. ([0062-0063, 0066] Fluid source has temperature sensors; information supplied used to adjust fluid delivery including temperature of tissue being maintained at a specific level.)
s 2, 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocel in view of US 7,2258,690 to Sutton et al.
Regarding claims 2, 6, Ocel renders obvious the claimed invention as disclosed above.  Ocel does not specify the temperature sensor is disposed at least 5 mm away from the distal edge surface; or disposed proximally of the tubular body distal edge surface by 3 mm – 20 mm, inclusive.  As previously disclosed, Ocel discloses positioning the temperature sensor in differing areas (figures 10A, 10C) and for measuring different areas ([0062] structure, tissue, or fluid).  
Sutton discloses an electrosurgical device (figure 14a, 1401) with an electrically conductive tip and multiple temperature probes (1405, 1407, 1409) therein.  Sutton discloses the sensor should be placed 5mm apart from each other to give adequate data for temperature distribution (column 14 lines 34-36).  This aligns with Ocel’s goals of placing the sensors in varying locations based upon the desired area of measurement.  At the time of applicant’s invention, it would have been obvious to place the temperature sensor at least 5 mm or within 3-20mm away from the distal edge surface in order to prevent interference from the data at the distal edge surface.  
Claims 3, 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocel in view of US 5,697,536 to Eggers et al. (same assignee as instant application).
Regarding claim 3, Ocel renders obvious the claimed invention as disclosed above, but does not further disclose wherein the system is operable to electrosurgically remove tissue at the target site, the tubular body further comprising an active and return electrode extending from the tubular body distal end and wherein the electrically conductive fluid located at the target site provides a current path between the active 
Eggers discloses an electrosurgical probe (10) which removes tissue at a target site (claim 41), the tubular body further comprising an active (58) and return electrode (56) extending from the tubular body distal end (figure 2A), and wherein the electrically conductive fluid (50) located at the target site  provides a current path between the active electrode and the return electrode (column 12 lines 24-26).  
At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the return electrode on the probe for the advantage of reducing the number of external parts of the device.  
Regarding claim 5, Ocel does not explicitly disclose the temperature sensor preferentially indicates a temperature of surrounding tissue more than the energy generated by the active and return electrodes.  However, Ocel discloses the temperature sensor can be used for measuring the temperature of an electrically conductive fluid configured to irrigate the patient joint space, or the tip of the device, or the tissue being ablated [0062], thus appearing to leave the preference up to the user or the particular procedure being performed.  At the time of applicant’s invention, it would have been obvious to one of ordinary skill in the art to have the temperature sensor indicate a temperature of the surrounding tissue which is chosen based upon the particular procedure being performed to ensure the procedure is proceeding properly.
Claims 17, 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers in view of Ocel.

Eggers does not disclose at least one temperature sensor spaced away from the active and return electrodes, at a location configured to preferentially indicate a temperature of the surrounding tissue and joint space more so than energy generated by the active and return electrodes, the at least one temperature sensor configured to detect a temperature of an electrically conductive fluid irrigating the target site, and the at least one temperature sensor electrically insulated from the electrically conductive fluid.
Ocel discloses an electrosurgical probe, including at least one temperature sensor ([0062], 160, 192 of 10A.)  Ocel locates the temperate sensor at the electrode (the distal tip is the electrode) (for example, 192 of figure 10C) and in other embodiments spaced away from the active electrode (192 of figure 10A).  See [0065] Ocel further discloses the temperature sensor can be used for measuring the temperature of an electrically conductive fluid configured to irrigate the patient joint space, or the tip of the device, or the tissue being ablated [0062].  
At the time of applicant’s invention, it would have been obvious to locate the temperature sensor away from the electrodes and at a location to detect the temperature of the conductive irrigation fluid, which would be chosen based upon user preferences, as noted by Ocel.  Therefore, the spacing and location of the sensor is chosen based upon the fluid temperature being chosen as the data being measured. 

 At the time of applicant’s invention, it would have been obvious to insulate the sensors in order to prevent other energy from interfering with the data.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eggers in view of Ocel, and further in view of Sutton.
Eggers in view of Ocel render obvious the claimed invention as disclosed above.  Ocel does not specify the temperature sensor is disposed at least 5 mm away from the distal edge surface.  As previously disclosed, Ocel discloses positioning the temperature sensor in differing areas (figures 10A, 10C) and for measuring different areas ([0062] structure, tissue, or fluid).  
Sutton discloses an electrosurgical device (figure 14a, 1401) with an electrically conductive tip and multiple temperature probes (1405, 1407, 1409) therein.  Sutton discloses the sensor should be placed 5mm apart from each other to give adequate data for temperature distribution (column 14 lines 34-36).  This aligns with Ocel’s goals of placing the sensors in varying locations based upon the desired area of measurement.  At the time of applicant’s invention, it would have been obvious to place the temperature sensor at least 5 mm or within 3-20mm away from the distal edge surface in order to prevent interference from the data at the distal edge surface.  


Allowable Subject Matter
Claims 9-11, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming the obviousness-type double patenting rejections, above.
Claims 12-16 appear to be in condition for allowance, other than the rejections under obviousness-type double patenting, above.
The following is an examiner’s statement of reasons for allowance: the prior art lacks the generation of plasma as claimed in combination with the other features of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A SNYDER whose telephone number is (571)272-6486. The examiner can normally be reached 8:00am - 4:00pm, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA A SNYDER/           Examiner, Art Unit 3783                                                                                                                                                                                             
/NATHAN R PRICE/           Supervisory Patent Examiner, Art Unit 3783